Citation Nr: 0424044	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-06 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease with bullous emphysema due to tobacco 
abuse.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease with bullous emphysema due to tobacco abuse 
caused by service connected post-traumatic stress disorder 
(PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for chronic obstructive 
pulmonary disease with bullous emphysema on a direct basis.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's application to reopen a claim of service connection 
for chronic obstructive pulmonary disease with bullous 
emphysema on a direct basis.  In January 2004, the veteran 
and his wife testified at a videoconference hearing before 
the undersigned.  

Initially, the Board notes that the veteran and his 
representative have argued that the appellant's chronic 
obstructive pulmonary disease with bullous emphysema may have 
also been caused by inservice smoking which was promoted by 
the inservice distribution of free cigarettes, and/or by his 
service connected PTSD causing him to smoke post-service.  
Accordingly, the Board finds that the issues on appeal are as 
characterized above.  

This is not the first time that VA has denied entitlement to 
service connection for chronic obstructive pulmonary disease 
with bullous emphysema on a direct basis.  In a May 1981 
Board decision service connection for a chronic pulmonary 
disorder was denied.  That decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).  Thus, the merits of the current claim 
may be considered only if new and material evidence has been 
submitted since the May 1981 Board decision.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The earliest that veteran can be said to have filed a claim 
with VA of entitlement to service connection for chronic 
obstructive pulmonary disease with bullous emphysema due to 
inservice tobacco abuse is June 2003.


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
obstructive pulmonary disease with bullous emphysema due to 
inservice tobacco abuse is legally insufficient.  38 U.S.C.A. 
§§ 1103, 1110, 5101, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.300, 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative argue that VA should 
accept as the date of filing of the current claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease with bullous emphysema due to tobacco abuse 
- the date that a VA Form 21-526, Veteran's Application for 
Compensation or Pension, requesting service connection for 
tobacco related pulmonary disorders was received by the 
veteran's representative.  However, neither the veteran nor 
his representative argue, nor does the record show, that the 
VA Form 21-526 was ever filed with the RO.  In fact, the 
attached letter from the veteran's representative, which 
letter returned the VA Form 21-526 to the claimant, 
specifically indicated that the claim had not been filed with 
the RO.

Under 38 U.S.C.A. § 5101(a) (West 2002), "[a] specific claim 
in the form prescribed by the Secretary ... must be filed in 
order for benefits to be paid or furnished to any 
individual."  See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that 38 U.S.C.A. §§ 5101 and 5110 
(West 2002) both "clearly establish that an application must 
be filed."  See Wells v. Principi, 3 Vet. App. 307, 309 
(1992).  Moreover, the phrase date of receipt, as used 
throughout part 3 of the 38 C.F.R., is defined as "the date 
on which a claim ... was received in the Department of 
Veterans Affairs."  38 C.F.R. § 3.1(r) (2003) (emphasis 
added.)  Finally, the law is clear in providing that service 
representatives are not VA employees.  See Smith v. West, 
13 Vet. App. 525, 528 (2000).  

Therefore, the VA Form 21-526 that the appellant submitted to 
his representative in June 1993 cannot constitute a claim for 
entitlement to service connection for chronic obstructive 
pulmonary disease with bullous emphysema due to the use of 
tobacco products because VA never received it.  See 
38 U.S.C.A. § 5101(a); Jones, Wells; 38 C.F.R. § 3.1(r).  Any 
alleged errors or misrepresentations by the service 
organization, including any misinformation provided by the 
June 7, 1993, letter, would not provide a basis for finding 
that the veteran filed an earlier claim with VA.  
Accordingly, the Board finds that the veteran and his 
representative's argument that the June 1993 VA Form 21-526 
acts as an earlier claim for pulmonary disorders due to the 
use of tobacco products is without merit.

The record shows that the first time that VA received a 
document that could act as a claim for chronic obstructive 
pulmonary disease with bullous emphysema due to inservice 
tobacco abuse was in June 2003.  See June 2003 statement from 
Roy N. Everett, M.D.  In August 2001, the veteran and his 
representative filed a claim of entitlement to service 
connection for chronic obstructive pulmonary disease with 
bullous emphysema, which they later supported with Dr. 
Everett's June 2003 statement.  Accordingly, the claim was 
thereafter interpreted by the RO as including a claim for 
pulmonary disorders caused by tobacco abuse.  See July 2003 
supplemental statement of the case.

Notably, however, in 1998 the Internal Revenue Service 
Restructuring and Reform Act was enacted.  See Pub. L. No. 
105-206, 112 Stat. 865 (1998).  That law added 38 U.S.C.A. 
§ 1103, which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  By its terms, 38 U.S.C.A. § 1103 
is applicable to all claims filed after June 9, 1998.  See 
also 38 C.F.R. § 3.300 (2003).  

As explained above, the earliest that VA can find that the 
veteran filed a claim with VA for chronic obstructive 
pulmonary disease with bullous emphysema due to inservice 
tobacco abuse is June 2003.  Accordingly, the claim must be 
denied as a matter of law because it was filed with VA after 
June 9, 1998.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of 
legal merit). 

As to application of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as reported 
above, the claim was denied because the veteran did not meet 
the statutory threshold for filing a claim of entitlement to 
service connection on the basis of inservice tobacco abuse by 
filing a claim prior to June 9, 1998.  38 U.S.C.A. § 1103; 
38 C.F.R. § 3.300.  Therefore, because the decision is 
mandated by a failure to meet a basic legal prerequisite, the 
Board may go forward with adjudication of the claim 
regardless whether adequate notice and assistance as required 
by the Veterans Claims Assistance Act of 2000 was provided.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

Likewise, while Padgett v. Principi, No. 02-2259 (U.S. Vet. 
App. July 9, 2004), would arguably require remanding this 
case in light of the hearing testimony directly presented to 
the Board without RO consideration, because service 
connection for inservice tobacco abuse must be denied as a 
matter of law, remanding is not required when no benefit 
would flow to the veteran.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

ORDER

Service connection for chronic obstructive pulmonary disease 
with bullous emphysema due to the use of tobacco products is 
denied.


REMAND

As to the remaining issues on appeal, the Board notes that 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires VA to obtain and 
associate with the record all adequately identified records.  
See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

In this regard, while the record shows that the veteran was 
awarded Social Security Administration (SSA) disability, in 
part, because of chronic obstructive pulmonary disease, a 
request for the medical records reviewed by the SSA has not 
been undertaken by the RO.  Therefore, a remand required.  
Id.

Likewise, while the veteran reported receiving ongoing 
treatment at the Durham VA medical center, copies of VA 
treatment records after October 2000 are not of record.  
Similarly, while the record contains a June 2003 opinion 
letter provided by Roy N. Everett, M.D., copies of his 
treatment records after August 2001 are not of record.  

Furthermore, the veteran indicated at his January 2004 
hearing that there may be outstanding chest x-rays and/or 
treatment records contemporaneous with his 1969 separation 
from military service, at the Fayetteville VA medical center.  
Therefore, on remand, the RO should also obtain and associate 
with the claims file copies of the veteran's records from 
that location.  Id.

Next, the Board notes that the veteran and his wife testified 
at a videoconference hearing before the undersigned in 
January 2004.  The RO, however, has not had an opportunity to 
adjudicate the veteran's claims in light of that testimony.  
Therefore, remand is required.  Padgett.

As to entitlement to service connection for chronic 
obstructive pulmonary disease with bullous emphysema due to 
tobacco abuse caused by service connected PTSD, the Board is 
bound by law to follow the precedent opinions of VA's General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  In this 
respect, VAOPGCPREC 6-2003; 69 Fed.Reg. 2517 (2004), the 
General Counsel held that neither 38 U.S.C.A. § 1103(a), 
which prohibits service connection of a disability or death 
on the basis that it resulted from injury or disease 
attributable to inservice tobacco abuse, nor VA's 
implementing regulations at 38 C.F.R. § 3.300, bar a finding 
of secondary service connection for a disability related to 
use of tobacco products after service, where that disability 
is proximately due to a service-connected disability that is 
not service connected on the basis of being attributable to 
the appellant's use of tobacco products during service.  The 
questions that adjudicators must resolve with regard to a 
claim for service connection for a tobacco-related disability 
alleged to be secondary to a disability not service connected 
on the basis of being attributable to the veteran's use of 
tobacco products during service are: (1) whether the service-
connected disability caused the veteran to use tobacco 
products after service; (2) if so, whether the use of tobacco 
products as a result of the service-connected disability was 
a substantial factor in causing a secondary disability; and 
(3) whether the secondary disability would not have occurred 
but for the use of tobacco products caused by the service-
connected disability.  If these questions are answered in the 
affirmative, the secondary disability may be service 
connected.  

The VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Further, the VCAA requires VA to 
notify the claimant and his representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  Specifically, VA is to undertake the 
following actions: (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) notify him of the information and evidence 
that VA will seek to provide; (3) notify him of the 
information and evidence the claimant is expected to provide; 
and (4) tell the claimant to provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. §§ 5100, 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  

The Court has also held that when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case provided the 
veteran fulfills the regulatory requirements.  See 38 C.F.R. 
§ 19.29 (2003).  If not, the matter must be remanded to the 
RO to avoid prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.9 (2003).  
Accordingly, on remand, the RO must provide the veteran with 
a VA examination to address the questions set forth in 
VAOPGCPREC 6-2003.  

After any examination the RO must also adjudicate the claim 
for chronic obstructive pulmonary disease with bullous 
emphysema due to the use of tobacco products caused by 
service connected PTSD taking into account the principles 
found in VAOPGCPREC 6-2003 after providing the appellant with 
notice of that opinion.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§§ 3.159, 19.9 (2003); Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Therefore, this appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the 
claims of entitlement to service 
connection for chronic obstructive 
pulmonary disease with bullous emphysema 
due to tobacco abuse caused by service 
connected PTSD; and the claim to reopen 
the issue of entitlement to service 
connection for chronic obstructive 
pulmonary disease with bullous emphysema 
on a direct basis.  Specifically, the 
letter must (1) notify the claimant of 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) notify him of the 
information and specific evidence that VA 
will seek to provide; (3) notify him of 
the information and specific evidence the 
claimant is expected to provide; and (4) 
request he provide any pertinent evidence 
in his possession.  The veteran should be 
notified that he has one-year to submit 
pertinent evidence needed to substantiate 
his claims.  The date of mailing the 
veteran notice of the VCAA begins the 
one-year period.  

2.  The RO should contact the Social 
Security Administration and request 
copies of all medical records considered 
in connection with his SSA disability 
award.

3.  The RO should ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all VA and non-VA health care 
providers who have treated him for 
pulmonary disorders since March 1969.  
The RO should inform the veteran that VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  The 
RO should then obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal, including all post service 
treatment records from the Fayetteville 
VA medical center, all post October 2000 
treatment records from the Durham VA 
medical center, and all post-August 2001 
treatment records from Dr. Everett.  The 
aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible) the RO should schedule the 
veteran for VA pulmonary and psychiatric 
examinations.  The claims folders must be 
made available to the examiners for 
review in conjunction with the 
examination.  Based on a review of the 
claims folders and examination results, 
the examiners are to provide consensus 
opinions as to the following questions:

(1) Did the veteran's service-
connected PTSD cause him to use 
tobacco products after service? 

(2) If so, was the use of tobacco 
products as a result of his service 
connected PTSD a substantial factor 
in causing any current pulmonary 
disorder, including chronic 
obstructive pulmonary disease with 
bullous emphysema?

(3) Would any diagnosed pulmonary 
disorder not have occurred but for 
the use of tobacco products caused 
by the service-connected PTSD?

Note:  In offering any opinion the 
examiners must address the June 2003 
opinion provided by Dr. Everett. 

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issues on appeal in light 
of VAOPGCPREC 6-2003.  If any of the 
benefits sought on appeal remain denied, 
he and his representative should be 
provided a Supplemental Statement of the 
Case which includes a summary of any 
additional evidence submitted, including 
the January 2004 personal hearing 
testimony, applicable laws and 
regulations including VAOPGCPREC 6-2003, 
and the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



